Citation Nr: 1827556	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial compensable disability rating for service-connected right lower extremity radiculopathy prior to February 18, 2015, and in excess of 10 percent since that date. 

3.  Entitlement to an initial compensable disability rating for service-connected left lower extremity radiculopathy prior to February 18, 2015, and in excess of 10 percent since that date.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection and assigned an initial rating for the low back disability.

This matter was previously before the Board in March 2013 and April 2017 and was remanded for further development in both instances.

In a January 2016 rating decision the Veteran was granted service connection for radiculopathy of the right and left lower extremities and separate 10 percent evaluations were assigned, effective February 8, 2015, the date of a VA examination.  The RO explained that the radiculopathy was associated with the Veteran's service-connected back disability.  The Veteran has recently perfected an appeal as to the neurological manifestations of his service-connected back disability; however, when he disagreed with the amount of compensation awarded for his back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Evaluation of the radiculopathies, to include whether compensable ratings are warranted prior to February 8, 2015, is part of the claim for increased rating for the back. See 38 C FR § 4 71a , Note (1) ( 2017). Thus, the issues before the Board are as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to fully adjudicate the Veteran's claim.  The record includes two VA examinations pertaining to his lumbar spine disability.  The first was conducted in June 2010.  The VA examiner noted that the Veteran reported experiencing flare-ups associated with his lumbar spine, described as causing an increasing ache, pain, and tenderness in his lumbar spine.  There was no estimation of additional loss in range of motion due to the flare-ups.  The second examination was conducted in February 2015 but noted that the Veteran did not experience any flare-ups associated with his lumbar spine disability.  An addendum was obtained to this examination in December 2015 but the issue of flare-ups was not addressed.

A review of the medical evidence of record between the June 2010 and February 2015 VA examinations indicates that the Veteran's lumbar spine manifests with various limitations to range of motion, including flexion to 50 degrees limited by pain in November 2013 and flexion to 80 degrees limited by pain in February 2014.  The Board finds that this variation may support the existence of flare-ups.

The onset of neurological manifestations should be clarified on remand.  The June 2010 VA examination noted positive straight leg raising on the right, with normal reflex and sensory testing, bilaterally.  The Veteran's representative refers to treatment records in December 2002 and September 2003 that show neurological complaints.  The appeal period extends from January 23, 2004; thus, the earlier records are pertinent.  

On remand the Veteran must be afforded a new VA examination to assess the current nature and severity of his service-connected lumbar spine DDD.  The examiner must specifically address and clarify the issue of whether or not the Veteran experiences flare-ups.  The examiner must attempt to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the flares by alternative means.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally, on remand, the VA examiner must clarify and delineate all resulting functional impacts and limitations associated with the pain caused by the Veteran's lumbar spine DDD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his lumbar degenerative disc disease and lower extremity radiculopathy.  Copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be performed. The examiner(s) are requested to delineate all symptomatology associated with, and the current severity of, the disabilities. The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner is specifically requested to address the following:

(a)  Determine whether the Veteran experiences flare-ups associated with his lumbar spine disability.  If flare-ups are endorsed, comment on the functional impairment caused by the Veteran's lumbar disability during flare-ups; to include specific consideration of the frequency, duration, characteristics and severity of the flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

(b)  On current examination, test the Veteran's lumbar spine for pain on both active and passive motion, in weight-bearing and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

(c)  Describe any functional loss attributable to the Veteran's painful lumbar spine motion.

(d)  Identify the earliest manifestation of lower extremity radiculopathy.  In answering this question, the examiner should consider, and discuss as necessary, the December 2002 and September 2003 VA treatment records.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claims, to include the evaluations of the radiculopathy, before and after February 18, 2015.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




